cca_2014092914365506 id uilc number release date third party communication date of communication month dd yyyy from sent monday date pm to cc bcc subject re request for advice from -------- sharepoint disclosure privilege issues --------if the training materials legal advice and whitepapers are created by field attorneys and field agents and not reviewed by the national_office then the documents may be placed on sharepoint any documents that contain returns or return_information should only be available to counsel attorneys and irs employees on a need to know basis see sec_6103 while i did not notice any returns or return_information currently posted to your sharepoint if returns or return_information may be placed on the sharepoint then i suggest limiting access to the sharepoint to only those counsel and irs employees that are assigned to marijuana business cases let me know if you would like to discuss this further ------------------------- ------------------- ---------------------
